Citation Nr: 1023318	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for right thigh shrapnel wounds involving muscle 
group XIII.

2.  Entitlement to a disability rating in excess of 20 
percent for a left foot shrapnel wound involving muscle group 
X.

3.  Entitlement to a disability rating in excess of 10 
percent for a left upper back shrapnel wound injury involving 
muscle group XIX.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.

This matter is on appeal from a December 2005 rating decision 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2008, this matter was before the Board and was 
remanded for additional development.

The Board observes that, in a November 2005 letter, the 
Veteran claimed entitlement to a total disability rating 
based on the effects of his service-connected disabilities.  
This issue was not addressed by the RO and, as such, is a 
pending claim, see 38 C.F.R § 3.160(c) (2009), that is hereby 
REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right thigh shrapnel wound (muscle group 
XIII) is no more than moderately severe in degree; there is 
no evidence of sloughing of soft parts.  There is no 
objective evidence of a ragged, depressed, or adherent scar 
associated with the injury, or of wide damage to the muscle 
groups in the missile track.  The muscles were not shown to 
swell or harden abnormally, and there was no evidence of loss 
of deep fascia or muscle substance.  The Veteran has not lost 
coordination of his thigh or leg.

2.  The Veteran's right thigh residuals of shrapnel wounds 
also involve the tensor fasciae latae (muscle group XIV) and 
adductor longus (muscle group XV), both of which are also 
moderately severe and are in the same anatomical region and 
act on the same joint (hip) as the muscle group XIII 
disability, which is currently rated as moderately severe.

3.  The Veteran has five scars on his right thigh resulting 
from the shrapnel wounds; two of the scars are painful.

4.  The Veteran's left foot shrapnel wound (muscle group X) 
is no more than moderately severe in degree; the original 
wound required hospitalization for treatment, but the 
Veteran's shrapnel wound did not cause a shattering bone 
fracture or open comminuted fracture.  There is no evidence 
of sloughing of soft parts.  There is no objective evidence 
of a ragged, depressed, or adherent scar associated with the 
injury, or of wide damage to the muscle groups in the missile 
track.  The muscles were not shown to swell or harden 
abnormally, and there was no evidence of loss of deep fascia 
or muscle substance.  The Veteran has not lost coordination 
of his foot. 

5.  The Veteran's left upper back shrapnel wound (muscle 
group XIX) is diagnosed as neuritis; in April 2006 and 
November 2009, he did not report any injury to his left upper 
back and, upon physical examination, there was no muscle pain 
and no scarring.


CONCLUSIONS OF LAW

1.  The criteria for a schedular combined rating of 70 
percent, and no higher, for residuals of shrapnel wounds of 
the right thigh with damage to muscle groups XIII, XIV, and 
XV have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Codes 5313, 5314, 5315 (2009). 

2.  The criteria for a schedular rating of 10 percent for 
service-connected painful scars have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.73, 
Diagnostic Code 7804 (2009).

3.  The criteria for a schedular rating in excess of 20 
percent for service-connected residuals of shrapnel wound to 
the left foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5310 (2009).

4.  The criteria for a schedular rating in excess of 10 
percent for service-connected residuals of shrapnel wound to 
the left upper back have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5319 (2009).

5.  The Veteran has not presented evidence such that referral 
for the assignment of an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in September 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  

As noted above, the claims were remanded by the Board in 
August 2008 for additional notice and development.  In regard 
to notice, the Board remanded the claims for the provision of 
notice to the Veteran in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Appeals Management Center 
(AMC) mailed the Veteran an August 2008 letter advising him, 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as to how VA determines appropriate disability 
ratings and sets effective dates.  Although the Veteran was 
not notified of the evidence necessary to establish a claim 
of entitlement to an increased evaluation under the specific 
diagnostic code assigned to his disability, pursuant to 
Vazquez-Flores v. Peake, the Board observes that the U.S. 
Court of Appeals for Veterans Claims (Court) subsequently 
held that VCAA notice in a claim for increased rating need 
not be "veteran specific" and need not include reference to 
impact on daily life or rating criteria.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).   As such, the Board finds 
that the duty to notify has been met.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
additional private and VA medical records have been added to 
the claims file.  There is no indication of any outstanding 
evidence in this case.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded VA examinations for his service-
connected muscle group injuries in September 2005, April 
2006, and November 2009.  The November 2009 examination was 
completed in accordance with the Board's August 2008 remand.

As the notice and development discussed above has been 
completed, the Board finds that all actions and development 
directed in the 2008 remand have been fulfilled.  Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  Further, after having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA, and VA's duty 
to assist the Veteran in the development of his claims, have 
been satisfied with respect to the issues decided herein.  
The Board also concludes that all available evidence 
pertinent to the claim has been obtained, there is sufficient 
medical evidence on file in order to make a decision, and the 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed" and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  As the Board additionally finds that 
general due process considerations have been complied with by 
VA (see 38 C.F.R. § 3.103 (2009)), it will adjudicate the 
claim.

Increased Rating Claims 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of a 
veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for a right thigh 
shrapnel wound involving muscle group XIII, a left foot 
shrapnel wound involving muscle group X, and a left upper 
back shrapnel wound injury involving muscle group XIX, and 
the current disability ratings (30 percent, 20 percent, and 
10 percent, respectively) were assigned effective October 
1945.  The Veteran's claim for an increased rating was 
received in August 2005.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against assignment of a 
disability evaluation in excess of 30 percent for a right 
thigh shrapnel wound involving muscle group XIII, 20 percent 
for a left foot shrapnel wound involving muscle group X, or 
10 percent for a left upper back shrapnel wound injury 
involving muscle group XIX.  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2009).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in five (5) anatomical regions: six (6) 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); three (3) muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); three 
(3) muscle groups for the foot and leg (diagnostic codes 5310 
through 5312); six (6) muscle groups for the pelvic girdle 
and thigh (diagnostic codes 5313 through 5318); and five (5) 
muscle groups for the torso and neck (diagnostic codes 5319 
through 5323). 38 C.F.R. § 4.55(b) (2009).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2009).  The Court, citing Robertson v. 
Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) 
is essentially a totality-of-the-circumstances test and that 
no single factor is per se controlling.  Tropf v. Nicholson, 
20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d) (2009).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and scarring.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  38 C.F.R. § 4.56(d)(4).

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

In this case, the Veteran's service-connected right thigh 
shrapnel wound has been rated under Diagnostic Code 5313 for 
injuries involving muscle group XIII.    His service-
connected left upper back shrapnel wound is rated under 
Diagnostic Code 5319 for injuries involving muscle group XIX.  
Finally, his service-connected left foot shrapnel wound has 
been evaluated under Diagnostic Code 5310 for injuries 
involving muscle group X.

Right Thigh Shrapnel Wound

The Veteran's right thigh shrapnel wound currently is rated 
as 30 percent disabling, representing a moderately severe 
evaluation.

Service treatment records show that the Veteran was injured 
by shrapnel during combat action in Guam in June 1944.  He 
received multiple small wounds on the upper surface of his 
right thigh and a single small wound in the right inguinal 
area.  No bony injuries were noted (an April 1945 x-ray 
confirmed no evidence of fracture or other bony pathology).  
The wounds were debrided and accessible metallic foreign 
bodies were removed in July 1944.  In late August 1944, his 
wounds were described as "practically healed," but his 
right testicle was observed to remain hard and tender.  A 
remaining metallic foreign body was removed from the right 
testicle in September 1944.  A May 1945 orthopedic 
consultation note states that the Veteran experienced some 
pain upon standing with slight limitation of motion and that 
those symptoms would persist indefinitely.  At time of 
discharge in October 1945, the 1944 fragment shell wound to 
the right thigh was listed as a historic injury.

To determine the current level of severity of his right thigh 
wound residuals, the Veteran was afforded a VA examination in 
September 2005. At that time, he reported residual pain in 
the area of the thigh wounds since his in-service treatment.  
The examiner observed a well-healed 7cm by 2 cm scar of the 
right lateral thigh, a well-healed 3.5 cm by 2 cm scar of the 
right lateral thigh, a well-healed 3.5 cm by 2 cm scar 
(approximately 0.3 cm deep) of the right posterior thigh, a 
well-healed 2 cm by 0.75 cm scar (approximately 0.25 cm deep) 
of the right posterior thigh, and a well-healed 9 cm by 1 cm 
scar of the proximal anterior right thigh.  The examiner 
stated that there were no adhesions or tendon damage.  There 
was also bone, joint, or nerve damage.  Muscle strength was 
observed to be symmetrical and of good quality.

The examiner noted that the muscle group involved could move 
the joints through normal range of motion with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  There was no pain on palpation of the hip 
joint and no evidence of instability, locking, or loss of 
mobility or function, but there was some discomfort shown 
during range of motion testing, specifically upon flexion of 
the right hip at 90 degrees.  Flexion was noted as limited to 
90 degrees, extension was measured at 0 to 30 degrees, 
adduction at 0 to 25 degrees, abduction at 0 to 30 degrees, 
external rotation at 0 to 60 degrees, and internal rotation 
at 0 to 40 degrees.  The examiner also noted pain on, and 
limitation of, flexion of the right knee to 120 degrees.

X-rays of the right tibia and fibula reveal normal formation 
with unremarkable surrounding soft tissues.  X-ray of the 
right femur show "2 or 3 tiny, 1 mm in size, metallic 
density foreign body fragments embedded in the soft tissues 
anterior to the proximal diaphysis of the femur."  However, 
other than some minimal spurring of the lesser and greater 
trochanters, the femur was described as normal in appearance.  
The examiner noted that X-ray of the right knee revealed 
degenerative joint disease and also diagnosed degenerative 
joint disease of the right hip, but noted "n/a" as to 
whether the joint function was affected by the shrapnel 
wounds.

A September 2005 private medical opinion states that the 
Veteran's main medical problem was "old wounds, and retained 
shrapnel, which greatly contributes to his other medical 
problems" and that he experiences "chronic pain, anemia, 
and dizzy spells."

The Veteran submitted a November 2005 statement indicating 
that he has experienced pain ever since being wounded in 
service and that he is now unable to walk very far because of 
such pain.

A December 2005 VA treatment note reflects reports of 
increasing right hip and leg pain, as well as a new radiating 
pain to his foot.  The Veteran reported past experiences of 
flare-ups in the area of the shrapnel wounds.  A separate 
December 2005 treatment note stated that range of motion in 
the right hip was painful, but full.  The examining physician 
opined that lumbar radiculopathy was the source of the 
Veteran's increased pain.

In January 2006, the Veteran was seen for follow-up treatment 
of his pain.  He reported that pain in his right hip and 
lower extremity was a 9 on a scale of 10 and was referred for 
pain management.

The Veteran was seen in February 2006 for kinesiotherapy.  
The kinesiotherapist observed that the Veteran was ambulatory 
but was limping and reported needing to use a cane at home.  
The Veteran endorsed pain at 10/10 in intensity.

In March 2006, the Veteran was seen again for the recent 
increase in his right hip and lower extremity pain.  He again 
reported experiencing pain that radiated down the leg to the 
foot.  Bilateral range of hip motion was described as 
extremely good at 0 to 120 degrees with internal and external 
rotation of approximately 20 degrees and nontender.  X-ray of 
the right hip showed "good joint space" and no bone-
spurring at the joint as well as a 1-2 mm metallic foreign 
body in the mid-femur.  The examiner diagnosed low back pain 
with right leg radicular pain to the foot.

In April 2006 the Veteran was seen again for complaints of 
pain and stated that his pain was a 10 on a 10 scale.  He was 
advised to continue using his prescription pain medication 
and to lose weight.

A May 2006 VA occupational therapy note reflects that the 
Veteran was reassessed for aquatic therapy for his radicular 
pain.  He attributed his pain to the residuals of his right 
thigh shrapnel wounds.

In a June 2006 statement, the Veteran noted that he 
experiences severe pain, fatigue, weakness, and lack of 
endurance in his right thigh following basic movement.  He 
reported needing a cane for stability and having to use a 
walker for assistance when moving about his house.  He also 
noted decreased endurance for sitting.

The Veteran was seen for evaluation by another VA physician 
in June 2006.  The physician noted that he was experiencing 
arthritis pain and diagnosed lumbar radiculopathy of the 
right lower extremity.  The Veteran was referred for aquatic 
therapy.

A July 2006 treatment note reflects that the Veteran reported 
right leg pain that was an 8 on a 10 scale.  In September 
2006, he reported pain at 7 on a 10 scale; he was evaluated 
by a neurologist who noted use of a cane and an antalgic 
gait.  The neurologist noted that CT scan of the lumbar spine 
revealed degeneration at L3-S1 and osteoarthritic changes in 
all the facet joints at all 3 levels as well as severe 
central canal stenosis and a large central disc herniation at 
L5-S1.  The neurologist noted that the symptoms reported by 
the Veteran were consistent with lumbar radiculopathy.

A November 2006 VA treatment note shows that the Veteran 
reported again for treatment of pain in his right lower 
extremity.  The note states that he "relate[d] lower back 
pain with radiating component to right hip, right leg for the 
past year" and rated the pain as a 6 on a 10 scale.

The Veteran was evaluated by a VA neurosurgeon in November 
2006.  He reported first experiencing back pain two to three 
years earlier and that, approximately one year earlier, the 
pain became more severe and radiated into his right hip down 
to his right foot.  The Veteran identified his lumbosacral 
area as the site of most of his pain and discomfort.  The 
neurosurgeon noted "fair range of motion in both hip 
joints" and observed that x-rays showed mild degenerative 
changes of the lumbosacral spine with extensive facet 
disease.  The neurosurgeon diagnosed lumbar spondylosis with 
degenerative spondylolisthesis at L4-5, chronic pain 
secondary to the lumbar diagnoses, and chronic pain syndrome 
secondary to old shrapnel wounds.

A September 2007 private medical opinion noted the Veteran's 
increasing thigh, hip, and low back pain.  The physician 
opined that there were several damaged muscle groups and 
nerve injury related to shrapnel wounds incurred in service.  
The physician separately noted limited and painful range of 
motion, again attributed to muscle damage from shrapnel 
wounds, in the left foot and ankle that added to his overall 
instability and need for walking assistance.  The opinion 
further noted the Veteran's limitations as a result of pain, 
weakness, and lack of endurance and concluded that his 
current problems were likely related to the injuries incurred 
in service.

As noted above, the Veteran's claims were remanded by the 
Board in August 2008 for the provision of another VA 
examination.  The Veteran was afforded another examination in 
November 2009.  The examiner noted review of the claims file 
and medical records and observed that while he was in 
service, numerous pieces of shrapnel were removed from the 
right lower extremity, specifically the right lateral and 
posterior thigh.  The examiner noted that wound was not 
through-and-through, did not become infected before healing, 
and that there were no associated nerve, vascular, or tendon 
injuries.  In reviewing the Veteran's current symptoms, the 
examiner noted pain and swelling, but there was no decreased 
coordination, fatigability, weakness, uncertainty of 
movement, or flare-ups.  The examiner reported injury, with 
tissue loss, but no loss of strength, to muscle groups XII 
(specifically the biceps femoris), XIV (specifically the 
tensor fasciae latae), and XV (specifically the adductor 
longus).

The examination report reflects that there was no 
intermuscular scarring, but that scars were visible on the 
skin.  Specifically, the examiner described a 7cm by 2 cm 
well-healed circular scar that was painful to the touch, a 
well-healed 3.5 cm by 2 cm circular scar that was painful to 
the touch, a well-healed non-painful 3.5 cm by 2 cm circular 
scar, a well-healed non-painful 2 cm by 0.75 cm circular 
scar, and a 9 cm by 1 cm well-healed non-painful scar.  The 
examiner noted that there was no limitation of motion of any 
joint attributable to the injuries.

Based on x-rays performed in 2005, the 2009 examiner noted 
minimal, metallic, foreign bodies in the area of the femur.  
The examiner diagnosed multiple, healed shrapnel wounds with 
myofascial pain syndrome.  Right hip range of motion was 
noted to produce objective evidence of pain.  Flexion was 
measured at 0 to 120 degree, extension at 0 to 115 degrees, 
and abduction at 0 to 35 degrees.

Again, the Veteran is presently rated as 30 percent disabled 
under Diagnostic Code 5313 for the residuals of his right 
thigh shrapnel injuries.  As noted above, a 30 percent 
disability rating is appropriate when there is a moderately 
severe injury to muscle group XIII.  As detailed previously, 
a moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered as well as records of 
consistent complaints of cardinal symptoms.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

The Board finds that, based on the symptoms described above, 
a moderately severe, 30 percent, disability rating 
appropriately reflects the nature and severity of the 
Veteran's right thigh wound residuals.  As reflected by the 
service treatment records and September 2005 and November 
2009 VA examination reports, the Veteran experienced deep 
penetrating shrapnel wounds to his right thigh while in 
service, which required debridement, but did not result in 
infection.  VA and private medical records show that the 
Veteran has consistently reported pain in the area of the 
wounds, but VA examiners have noted no loss of muscle 
substance or strength.  Further, although the Veteran 
experiences radiating pain throughout his right lower 
extremity, treatment records reveal that pain is attributable 
to lumbar radiculopathy rather than the myofascial pain 
associated with the residuals of shrapnel injuries.

Although the Veteran submitted a December 2007 private 
medical opinion that noted the in-service shrapnel wounds 
caused muscle and nerve damage, the record is silent for any 
objective, clinical evidence of such damage, and multiple VA 
examinations failed to reveal such damage.  Further, there is 
no indication that the private physician, who noted that he 
began seeing the Veteran approximately 45 years after the 
shrapnel injuries, examined his service records to determine 
the severity and extent of the original injuries - although 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that a physician's review of the claims file is not the 
determinative factor is assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), it 
noted that a physician should have information regarding 
relevant case facts.  See also Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

The Board also has reviewed the record for evidence of the 
extent of functional loss due to pain "on use or due to 
flare-ups" of the Veteran's right thigh shrapnel residuals.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
record does reflect pain and some swelling in the wound 
areas, such symptoms have been taken into account under the 
moderately severe disability rating.

Further, the Board has considered whether the Veteran meets 
the criteria for an evaluation for loss of range of motion, 
but finds that an evaluation for loss of range of motion 
would be less than that for his muscle disabilities, and thus 
not in his best interest.  Indeed, the Veteran demonstrated 
flexion of his hip to 120 degrees, extension to 15 degrees, 
and abduction to 35 degrees.  To qualify for even an 
equivalent 30 percent evaluation based on limitation of range 
of motion of the hip, the Veteran would have to show 
limitation of abduction lost beyond 10 degrees, flexion 
limited to 20 degrees, or extension limited to five degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.  Such loss 
of motion has not been demonstrated here, even accounting for 
additional loss of function due to factors such as pain and 
weakness per DeLuca.

The Board also notes that a separate evaluation for 
limitation of motion is not warranted, as such a rating would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  As 
noted above, although various manifestations of a single 
disability may be assigned separate disability evaluation, VA 
regulations preclude the evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called pyramiding.  The limitations imposed by the 
muscle injury include limitation of motion.  Therefore, the 
best potential outcome for the Veteran is to be rated based 
on the criteria for muscle disabilities.

As there is no medical evidence supporting an increased 
rating for the residuals of right thigh shrapnel wounds 
injury to muscle group XIII, there also is no basis for a 
staged rating pursuant to Hart.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, the preponderance of the 
evidence is against the assignment of any higher rating and 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990). 

However, the Board notes that the November 2009 examination 
report reflects that the Veteran experienced injuries to 
multiple muscle groups in his right leg which act on the same 
unankylosed joint (hip).  Specifically, in addition to the 
injury to muscle group XIII, currently rated as 30 percent 
disabling, the 2009 examiner determined that the Veteran also 
had sustained injury to muscle groups XIV and XV.  As such, 
the Board finds that the Veteran's disability includes all 
three muscle groups.  To this point, the Veteran has not been 
rated on the basis of either muscle group XIV or XV.  
However, the evidence does not suggest that the injury to any 
one of the muscle groups preceded the other, despite the way 
the Veteran's claim has been evaluated to date. The evidence 
also does not suggest that the disability is worse in one 
muscle group than it is in the other.  As such, the above 
analysis of the severity of the Veteran's residuals of 
shrapnel injury to muscle group XIII applies to the 
disabilities of muscle groups XIV and XV.  

Pursuant to 38 C.F.R. § 4.55(d), the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint.  The Board notes that unfavorable ankylosis of the hip 
is rated 90 percent disabling, intermediate ankylosis is 
rated 70 percent disabling, and favorable ankylosis is rated 
60 percent disabling.  Based on the above analysis, the 
residuals of the Veteran's right thigh shrapnel injuries to 
muscle groups XIII, XIV, and XV, a separate 30 percent 
disability rating is appropriate for each injured muscle 
group.  Combining those three 30 percent disability ratings 
results in a 70 percent disability rating.  

As a 70 percent disability rating is, in accordance with 38 
C.F.R. § 4.55(d), lower than the 90 percent disability rating 
for an unfavorably ankylosed hip, the Board finds that a 
combined 70 percent disability rating for the Veteran's right 
thigh shrapnel wound residual injuries to muscle groups XII, 
XIV, and XV is appropriate.  A 70 percent combined disability 
rating, but no more, is thus granted for the residuals of 
shrapnel injury to these muscle groups.

The Board also notes that the 2009 VA examination revealed 
that two of the Veteran's right thigh scars are painful to 
the touch.  

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for scars disorders, found at 38 
C.F.R. § 4.118, were amended effective October 2008. However, 
the October 2008 revisions are only applicable to 
applications for benefits received by the VA on or after 
October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 
2008). As the appellant filed his claim in August 2004 and 
all relevant evidence predates October 2008, only the pre-
October 2008 version of the schedular criteria is applicable. 

Prior to the October 2008 amendments, Diagnostic Code 7804 
provided a 10 percent rating for scars that are superficial 
and painful upon examination.  Unlike the present criteria, 
there was no limitation on awarding separate ratings for each 
painful scar.  Therefore, in this case the evidence shows two 
painful scars that have not been correlated to the chronic 
mysofascial pain of the Veteran's muscle group disabilities 
(and thus a separate rating does not violate 38 C.F.R. § 
4.14).  Therefore, the Board also finds that a separate 10 
percent disability rating for painful scars is warranted for 
each scar.

Left Foot Shrapnel Wound

The Veteran's left foot shrapnel wound currently is rated as 
20 percent disabling, representing a moderately severe 
evaluation.

Service treatment records show that the Veteran was injured 
by shrapnel during combat action in Guam in June 1944.  A 
small, granulating wound, 2.5 centimeters in diameter, on the 
anterior surface of his left foot, was observed and treated 
by debriding.  No bony injuries were noted.  A May 1945 x-ray 
revealed two (2) small irregular foreign bodies overlying the 
proximal portion of the second and third metatarsals of the 
left foot.  At time of discharge in October 1945, the 1944 
fragment shell wound to the left foot was listed as a 
historic injury.

The Veteran was afforded a VA examination in September 2005.  
At that time, he reported residual pain in the area of the 
wound since in-service treatment.  The examiner observed a 
well-healed 3 cm by 0.5 cm scar of the left anterior foot.  
The examiner noted no adhesions, tendon damage, or bone, 
joint, or nerve damage.  Muscle strength was observed to be 
symmetrical and of good quality.  

The examiner noted that the muscle group involved could move 
the joints through normal range of motion with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  Range of motion of the bilateral feet was 
reported at 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  X-rays revealed a "3 x 5 mm 
metallic density foreign body embedded with the soft tissues 
between the proximal shafts of the second and third 
metatarsals" and calcaneal spurring.

A September 2005 private medical opinion states that the 
Veteran's main medical problem is "old wounds, and retained 
shrapnel, which greatly contributes to his other medical 
problems" and that he experiences "chronic pain, anemia, 
and dizzy spells."

The Veteran submitted a November 2005 statement that he has 
experienced pain ever since being wounded in service and that 
he is now unable to walk very far because of that pain.

In a June 2006 statement, the Veteran noted that the range of 
motion of his left ankle and foot had worsened over the past 
60 years and was now severely limited.  He reported that, due 
to the residuals of the left foot injury, he was very 
unstable and required aid to walk.

As noted above, the Veteran's claims were remanded by the 
Board in August 2008 for the provision of another VA 
examination.  The Veteran was afforded another examination in 
November 2009.  The examiner noted review of his claims file 
and medical records and observed that during service, the 
Veteran sustained a shrapnel injury to his dorsal left foot.  
The examiner noted that wound was not through-and-through, 
did not become infected before healing, and that there were 
no associated nerve, vascular, or tendon injuries.  In 
reviewing the Veteran's current symptoms, the examiner noted 
pain and swelling in the dorsum of the foot, but no decreased 
coordination, fatigability, weakness, uncertainty of 
movement, or flare-ups.  The examiner reported injury, with 
tissue loss, but no loss of strength, to muscle group X 
(specifically the extensor digitorum brevis).  No muscle 
atrophy was observed.

The examination report reflects that there was no 
intermuscular scarring, but that a scar was visible on the 
skin.  Specifically, the examiner described a well-healed, 
non-painful 3 cm by 0.5 cm scar on the dorsum of the left 
foot.  The examiner noted that there was no limitation of 
motion of any joint attributable to the injury.  The examiner 
diagnosed a healed shrapnel wound with myofascial pain 
syndrome.  Left ankle joint and foot range of motion was 
measured at 0 to 20 degrees of dorsiflexion and 0 to 40 
degrees of plantar flexion.  The examiner described the 
residuals of the shrapnel wound to the left foot as mild.

The Veteran is presently rated as 20 percent disabled under 
Diagnostic Code 5310 for the residuals of his left foot 
shrapnel injuries.  As noted above, a 20 percent disability 
rating is appropriate when there is a moderately severe 
injury to muscle group X.  As further noted above, a 
moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered as well as records of consistent 
complaints of cardinal symptoms.  Objective findings should 
include relatively large entrance and (if present) exit scars 
so situated as to indicate the track of a missile through 
important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the muscle groups involved 
may also give evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

The Board finds that evaluation under Diagnostic Code 5310 is 
appropriate and that, based on the symptoms described above, 
a moderately severe, 30 percent, disability rating adequately 
compensates the Veteran for his disability.  As reflected by 
the service treatment records and September 2005 and November 
2009 VA examination reports, the Veteran experienced a 
penetrating shrapnel wounds to his left foot while in 
service, which required debridement, but did not result in 
infection.  VA and private medical records show that the 
Veteran has consistently reported pain in the area of the 
wound, but VA examiners have noted no loss of muscle 
substance or strength.  Further, although the Veteran alleges 
loss of range of motion of his left foot and ankle, there are 
no clinical findings to support this contention.  
Specifically, his ankle and foot range of motion was measured 
in 2005 at 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion, and in 2009 at 0 to 20 degrees of 
dorsiflexion and 0 to 40 degrees of plantar flexion.

The Board has considered whether the Veteran meets the 
criteria for an evaluation for loss of range of motion, but 
finds that an evaluation for loss of range of motion would be 
less than that for his muscle group disability, and thus not 
in his best interest.  To qualify for a 30 percent evaluation 
based on limitation of range of motion of the ankle or foot, 
the Veteran would have to show ankylosis of the ankle with 
plantar flexion between 30 and 40 degrees or dorsiflexion 
between 0 and 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  As the Veteran has never been diagnosed with 
ankle ankylosis, he does not meet the criteria for a higher 
disability rating based on range of motion.

The Board also notes that a separate evaluation for 
limitation of motion is not warranted, as such an evaluation 
would be pyramiding.  38 C.F.R. § 4.14.  As noted above, 
although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  The limitations imposed by the muscle injury 
include limitation of motion.  Therefore, the best potential 
outcome for the Veteran is to be rated based on the criteria 
for muscle disabilities.

The Board also has reviewed the record for evidence of the 
extent of functional loss due to pain "on use or due to 
flare-ups" of the Veteran's left foot shrapnel residuals.  
DeLuca, 8 Vet. App. at 206.  Although the record does reflect 
pain and some swelling in the wound area, such symptoms are 
taken into account under the moderately severe disability 
rating.

As there is no medical evidence supporting an increased 
rating for the residuals of left foot shrapnel wound injury 
to muscle group X, there also is no basis for a staged rating 
pursuant to Hart.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, the preponderance of the evidence is 
against the assignment of any higher rating and benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). 

Left Upper Back Shrapnel Wound

The Veteran's left upper back shrapnel wound currently is 
rated as 10 percent disabling, representing a moderate 
evaluation.

Service treatment records show that the Veteran was injured 
by shrapnel during combat action in Guam in June 1944.  His 
service treatment records and separation examination note 
injury to the right thigh, right scrotum, and left foot - 
there are no complaints or diagnoses of injury to the left 
upper back.

The Veteran was afforded a September 2005 VA examination for 
his service-connected shrapnel wound residuals, but the 
examiner did not address any impairment of the left upper 
back.

A September 2005 private medical opinion states that the 
Veteran's main medical problem is "old wounds, and retained 
shrapnel, which greatly contributes to his other medical 
problems" and that he experiences "chronic pain, anemia, 
and dizzy spells."

The Veteran submitted a November 2005 statement that he has 
experienced pain ever since being wounded in service and that 
he is now unable to walk very far because of that pain.

The Veteran was afforded another VA examination in April 
2006, specifically to evaluate any residuals of injury to the 
left upper back.  The report reflects that the Veteran 
"adamantly denied" any injury to that area (muscle group 
XIX).  The examiner examined his left upper back, but found 
no muscle involvement and no scars.  The report reflects that 
the Veteran did not report any pain in that region.

In a June 2006 statement, the Veteran noted that he had 
documented muscle damage and pain in his upper back.  He 
reported that pain had increased and decreased his ability to 
bend forward and twist. 

The Veteran was afforded another VA examination in December 
2009 and the examiner again noted the absence of any scar in 
the left upper back.  The report reflects that the Veteran 
again adamantly denied experiencing any injury in this 
region.  The examiner noted that x-ray revealed no foreign 
bodies and observed the Veteran's prior diagnosis of 
neuritis, noting that there was no left upper back 
involvement.

The Veteran is presently rated as 10 percent disabled under 
Diagnostic Code 5319 for the residuals of an injury to his 
left upper back.  As noted above, a 10 percent disability 
rating is appropriate when there is a moderate injury to 
muscle group XIX.  A moderate disability of the muscles may 
result from through and through or deep penetrating wounds of 
relatively short track by a single bullet or small shell or 
shrapnel fragment.  The absence of the explosive effect of a 
high velocity missile and of residuals of debridement or of 
prolonged infection also reflects moderate injury.  The 
history of the disability should be considered, including 
service department records or other sufficient evidence of 
hospitalization in service for treatment of the wound.  
Consistent complaints on record from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, and an effect on the particular functions controlled by 
the injured muscles should be noted.  Evidence of moderate 
disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56(d). 

The Veteran's service medical records do not reflect that he 
sustained any injury to his left upper back.  Although VA 
examiners have not found any evidence of such an injury, and 
multiple examination reports reflect that the Veteran denied 
such injury, the Veteran is diagnosed with neuritis in his 
left upper back.  However, as the 10 percent evaluation for 
this disability has been in effect for more than 20 years, 
the rating is protected.  38 C.F.R. § 3.951 (2009).

As there is no evidence to support the current 10 percent 
rating for residuals of shrapnel injury to muscle group XIX, 
the Board finds that the assignment of a higher rating is not 
warranted.  As there is no medical evidence supporting an 
increased rating for the residuals of any shrapnel wound to 
the left upper back, there also is no basis for a staged 
rating pursuant to Hart.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, the preponderance of the evidence 
is against the assignment of any higher disability rating for 
an injury to muscle group XIX and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 

Referral for Extraschedular Evaluation

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Board has considered whether any of the Veteran's 
service-connected muscle group disabilities present an 
exceptional case in which the schedular evaluations are 
inadequate.  However, the rating schedule contains higher 
evaluations than those assigned for the claimed disabilities, 
but the Veteran fails to meet the criteria for such higher 
evaluations. Moreover, the record does not reflect that he 
has required frequent periods of hospitalization for any of 
the muscle group disabilities or that they have caused marked 
interference with employment.  The Board notes that the 
Veteran has reported back pain, radiating down his right leg, 
that impairs his mobility and limits the amount of time that 
he can sit in a car, but that pain has been correlated to 
lumbar radiculopathy rather than muscle group injury and, 
more importantly, no medical professional has indicated that 
the muscle group disabilities have rendered the Veteran 
unable to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the Veteran's existing ratings assigned for his 
disabilities contemplate that there will be some employment 
impairment.  Simply stated, although his disabilities may 
interfere somewhat with his ability to work, such impairment 
is already contemplated by the applicable schedular criteria 
so that consideration of an extraschedular rating is not 
shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A combined disability evaluation of 70 percent for residuals 
of shrapnel wounds of the right thigh with damage to muscle 
groups XIII, XIV, and XV is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

A disability rating of 10 percent for a painful 7 cm by 2 cm 
scar of the right thigh is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

A disability rating of 10 percent for a painful 3.5 cm by 2 
cm scar of the right thigh is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

A disability rating in excess of 20 percent for a left foot 
shrapnel wound involving muscle group X is denied.

A disability rating in excess of 10 percent for a left upper 
back shrapnel wound injury involving muscle group XIX is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


